Motion Granted; Appeal Dismissed and Memorandum Opinion filed February 2,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00752-CV
                                   ____________

                         RAYMOND L. BROOKS, Appellant

                                           V.

                   GOODYEAR TIRE & RUBBER CO., Appellee


                       On Appeal from the 189th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-39442


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed July 29, 2011. On January 27, 2012,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.